Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 1 of 21                         PageID #: 484




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


BERTRAND GIRARD,                         )
                                         )
               Plaintiff                 )
                                         )     Civil Action No. 2:16-cv-00165-LEW
       v.                                )
                                         )
STEPHEN DODD, ROGER                      )
BEAUPRE and CITY OF                      )
BIDDEFORD,                               )
                                         )
               Defendants.               )

              CITY DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                    AND MEMORANDUM OF LAW IN SUPPORT

       Defendants Roger Beaupre and City of Biddeford (“City Defendants”) move for

summary judgment on Plaintiff Bertrand Girard’s 42 U.S.C. § 1983 claims against them on four

grounds. First, Girard’s claims are time-barred. Second, the claims fail because the underlying

conduct Girard alleges (sexual abuse by Officer Stephen Dodd) was not engaged in under color

of state law. Third, there is no evidence that the City Defendants did anything to violate Girard’s

constitutional rights. Fourth, and at a minimum, the claim against Chief Beaupre, who has been

sued in his individual capacity, should be dismissed under the doctrine of qualify immunity.

       I.      Girard’s claims are barred by the statute of limitations.

       The First Circuit has made clear that “the Maine six-year statute of limitations, 14

M.R.S.A. § 752, is the appropriate one to be used for section 1983 cases in the state of Maine.”

Small v. Inhabitants of City of Belfast, 796 F.2d 544, 546 (1st Cir. 1986); see also Douglas v.

York County, 433 F.3d 143, 144 (1st Cir. 2005) (“Since there is no federal statute of limitations

for federal civil rights actions, courts look to the state limitations period for personal injury

actions. The Maine statute of limitations for personal injury actions is six years.”) (citation


                                                   1
                                                                                               13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 2 of 21                            PageID #: 485




omitted); Wilson v. Garcia, 471 U.S. 261, 275 (1985) (reading 42 U.S.C. § 1983 “as a directive

to select, in each State, the one most appropriate statute of limitations for all § 1983 claims.”).

        Girard, who turned 18 on September 19, 1982, alleges that he was sexually abused by

Dodd starting in the late 1970s.1 City Defendant’s Statement of Material Facts (“SMF”) ¶ 2;

Am. Compl. ¶ 10. Under the six-year statute of limitations for section 1983 actions in Maine,

Girard had until 1988—six years after he turned 18—to file his complaint. His 2016 complaint

is therefore time-barred unless he can find a way around the six-year statute of limitations. As

explained below, he cannot do so.

                A.      The statute of limitations was not tolled under 14 M.R.S. § 853.

        Girard claims to have suffered from a “mental illness” of unspecified nature and duration

that prevented him from suing the City Defendants before he did. See Am. Compl. ¶¶ 45-49.

Section 853 provides for the tolling of statutes of limitations if a person is “mentally ill,” until

such time as “the disability is removed.”

        The Law Court has held that “[m]ental illness under the tolling statute refers to an overall

inability to function in society that prevents plaintiffs from protecting their legal rights.” McAfee

v. Cole, 637 A.2d 463, 466 (Me. 1994). As the First Circuit has observed, “Maine courts have

consistently taken a narrow approach to this tolling provision and have consistently focused on

the overall ability to function in society.” Douglas v. York County, 433 F.3d 143, 153 (1st Cir.



1
  While not material to this motion, the age of consent in Maine is 16, not 18. See 17-A M.R.S. §254(1)
(“A person is guilty of sexual abuse of a minor if: A. The person engages in a sexual act with another
person, not the actor’s spouse, who is either 14 or 15 years of age and the actor is at least 5 years older
than the other person.”). Because there is no evidence in the record of nonconsensual sexual contact
between Girard and Dodd after Girard turned 16, the latest date on which Dodd could have unlawfully
sexually abused Girard would be the day before Girard turned 16 on September 19, 1980. Since the
statute of limitations would have been tolled until Girard turned 18 two years later (see 14 M.R.S. § 853),
the point is not material for purposes of this motion, but the City Defendants reserve the right to argue
and present evidence on this point later in this case and in other related cases.

                                                     2
                                                                                                   13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 3 of 21                      PageID #: 486




2005). To succeed in using § 853 to get around his statute of limitations problem, Girard would

have to prove that he had a mental illness for almost three decades.

       In Douglas the First Circuit rejected an argument that a plaintiff was mentally ill within

the meaning of section 853, and affirmed this Court’s entry of summary judgment for the

defendant on statute of limitations grounds, because the evidence was that the plaintiff “did

function in general and did assert other legal rights.” 433 F.3d at 153. In support of that

conclusion, the First Circuit declared that while a psychiatrist had opined that Douglas “lacked

the strength” to sue over her memories of being raped, that was

       simply not enough against the entire record of background evidence showing she
       did function in society to protect herself and her legal rights. Douglas was
       reasonably self-sufficient throughout the period in question, maintaining
       employment and paying rent, and hiring counsel twice to protect her rights.

Douglas, 433 F.3d at 153–54.

       There is ample evidence that Girard, like the plaintiff in Douglas, “did function in

society” over the years he claims to have been unable to do so. Girard has been married for 16

years. SMF ¶ 7. Over the years Girard has paid child support for four children (id. ¶ 25). He

also has legal custody of four children, after persuading a judge to grant him custody. Id. ¶¶ 27-

29. He has retained counsel to assist him with child support issues (id. ¶ 26) and to file three

personal injury lawsuits. Id. ¶¶ 16-24. He has filed a social security disability claim and applied

for unemployment insurance. Id. ¶¶ 30-35. On two occasions he hired an attorney in connection

with criminal charges. Id. ¶¶ 42, 44. He has also consulted and retained counsel in connection

with this case. Id. ¶¶ 48-50; see infra at 7.

       Earlier in the relevant time period Girard rented numerous apartments; he has since lived

for over a decade in a house he owns with his wife and is responsible for mortgages. Id. ¶¶ 52-

57. He has had business and personal checking accounts for over 15 years. Id. ¶¶ 58-59.


                                                 3
                                                                                              13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 4 of 21                       PageID #: 487




        Girard has held numerous jobs since he turned 18. His first job after high school was

with WestPoint Stevens, where he loaded trailer trucks with boxes for about 6-9 months. (SMF

¶ 69.) Next Girard worked as a laborer for about a year for Volk Packaging. Id. ¶ 71. He then

worked on and off for about ten years for Thyng Paving doing lard labor, including swinging a

pick, digging grass, busting up tile, and riding a hot top roller. Id. ¶¶ 73-74. He also worked in

Connecticut for a mason. Id. ¶ 76.

        For the past 20 years Girard has been the sole owner and proprietor of a business (Girard

Yard Services) that provides paving, seal coating, and tree removal services. SMF ¶¶ 77-78. He

runs the company, including sales, estimates, billing, collections, and performs all work on jobs

except for arborist work. Id. ¶ 79. He has hired and paid employees and subcontractors (id.

¶¶ 80-81) and has purchased workers compensation and liability insurance for the company and

paid the premiums. Id. ¶¶ 82-84. For the past 15 years he has engaged an accounting firm to

prepare his personal and business tax returns. Id. ¶ 86. He has purchased, owned, registered,

had inspected, and maintained numerous cars, trucks, motorcycles, snowmobiles, recreational

vehicles, boats, and trailers, and is licensed to operate cars and motorcycles. Id. ¶¶ 87-129.

        As with the plaintiff in Douglas, there is an extensive “record of background evidence” in

the summary judgment record demonstrating that Girard “did function in society to protect

[him]self and [his] legal rights.” 433 F.3d at 153. Like the plaintiff in Douglas, Girard “was

reasonably self-sufficient throughout the period in question, maintaining employment and paying

rent, and hiring counsel . . . to protect [his] rights.” Id. at 154.

        The facts here stand in contrast to the situation in Bowden v. Grindle, 675 A.2d 968 (Me.

1996), where the plaintiff was found to have a mental illness sufficient to toll the statute of

limitations under section 853. In Bowden there was both “expert and lay testimony” that the



                                                    4
                                                                                             13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 5 of 21                       PageID #: 488




plaintiff “had suffered from psychiatric problems for which she had been hospitalized and

medicated for decades,” that her “thinking was impaired, that she could not remember, and that

she experienced suicidal thoughts.” Id. at 971 (“Bowden testified that she had little recollection

of meeting with the attorney and she did not know what she was signing when she executed the

deed.”); see also id. (“In the opinions of the experts, Bowden in 1984 was not able to make an

informed rational judgment about conveying her property because she was experiencing the

effects of her depression at that time, her cognitive thinking was impaired, and her problem of

dependency rendered her helpless.”). “[T]he medical testimony confirmed that there were times

when Bowden had difficulty cooking her own meals, leaving the house, and driving.” Id. at 972.

All of that was sufficient for the Law Court to conclude that the trial court’s determination “that

Bowden was suffering from a mental disability sufficient to toll the statute of limitations [was]

not clearly erroneous.” Id. There is nothing remotely comparable in the record here. Girard’s

argument for tolling on the ground of mental illness under section 853 must therefore fail.

               B.      The statute of limitations was not tolled by the discovery rule.

       According to the Complaint, “Girard first discovered the involvement of Chief Beaupre

and the City of Biddeford sometime in 2014-15 when the sexual assault of several other

individuals at the hands of Biddeford police officers was being investigated and publicized in the

media.” (Am. Compl. ¶ 50.) “The question of when a cause of action accrued is a matter of

federal law.” Street v. Vose, 936 F.2d 38, 40 (1st Cir. 1991).

       “The accrual period for a Section 1983 action begins when the plaintiff knows or has

reason to know of the injury which is the basis of the action.” Id. (quotation marks omitted)

(emphasis added). A plaintiff who knows he has been injured cannot “sit back, without further

investigation, and permit the statutory period to lapse,” but must instead “exercise . . . reasonable



                                                  5
                                                                                             13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 6 of 21                       PageID #: 489




diligence” to “discover[] the full extent of his injury” within the statutory period. Marrapese v.

State of R.I., 749 F.2d 934, 944 (1st Cir. 1984); see also id. at 938 (a plaintiff who knows he has

a civil rights claim has “a duty to exercise reasonable diligence to investigate and perfect his

rights within the three years the statute allowed him following the wrongful conduct.”). “The

discovery rule incorporates an objective standard,” so that “[t]o delay commencement of the

running of the statute of limitations, ‘the factual basis for the cause of action must have been

inherently unknowable [that is, not capable of detection through the exercise of reasonable

diligence] at the time of injury.’” Sanchez v. United States, 740 F.3d 47, 52 (1st Cir. 2014)

(brackets in original) (emphasis added). Simply put, “a § 1983 claim accrues when a plaintiff

knows or has reason to know of his injury.” Poy v. Boutselis, 352 F.3d 479, 483 (1st Cir. 2003).

Accrual is delayed by the discovery rule only if “the factual basis for the cause of action” was,

not just unknown to the plaintiff, but ‘inherently unknowable’” (Attallah v. United States, 955

F.2d 776, 780 (1st Cir. 1992))—or “incapable of detection by the wronged party through the

exercise of reasonable diligence.” Borden v. Paul Revere Life Ins. Co., 935 F.2d 370, 376 (1st

Cir. 1991) (quotation marks omitted).

          Girard has known that he was injured by Dodd since the abuse alleged in the complaint

happened. (SMF ¶ 151.) And he has had reason to know that the City and Beaupre might have

played a role in his abuse since it happened—or at a minimum, since the early 2000s, when he

consulted a lawyer about the situation. When Dodd turned 18 in 1982,2 he “possessed

knowledge of the facts underlying his cause of action sufficient to put him on inquiry notice” that

he had a claim against Dodd, and that he might have a claim against Dodd’s employer.

Marrapese, 749 F.2d at 937. If the Court is not convinced that Girard was on inquiry notice of

his potential claims against the City and Beaupre in 1982, it should find that he was on notice as
2
    See note 1 supra.

                                                  6
                                                                                             13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 7 of 21                      PageID #: 490




of the late 1980s or early 1990s, when he twice tried unsuccessfully to call and speak with Chief

Beaupre about the matter and did not leave a message. (SMF ¶ 14.) And if that is not enough,

Girard was unquestionably on notice of his claims against the City Defendants as of the early

2000s, when, after being interviewed about Dodd by an investigator from the Maine Attorney

General’s Office, Girard went to see a lawyer “because of what Steve Dodd did to [him].” Id. ¶¶

47-48. After meeting with his lawyer, Girard did not file a lawsuit because of “statute of

limitations.” Id. ¶ 49.

       The factual basis for Girard’s claims against Beaupre and the City was not “inherently

unknowable”—instead, it was readily “capable of detection through the exercise of reasonable

diligence.” Sanchez, 740 F.3d at 52. Indeed, as of the early 2000s Girard was sufficiently aware

of his potential claims that he consulted a lawyer about them. Yet after consulting a lawyer

Girard did nothing further to investigate or pursue his claims. Girard points to no new

information he acquired in the six years before he filed this lawsuit that caused him to realize

that he had a claim against the City and Beaupre, but that had been inherently unknowable and

incapable of detection—either by Girard himself, or by the lawyer he consulted in the early

2000s—before then. He therefore cannot now invoke the discovery rule to justify his decades-

long delay in filing this lawsuit. See id.

       The First Circuit has declared that “[o]nce a plaintiff knows of the injury and its probable

cause, he/she bears the responsibility of inquiring among the medical and legal communities

about whether he/she was wronged and should take legal action.” Sanchez, 740 F.3d at 52

(quotation marks omitted). Girard knew of his alleged injury when he turned 18 in 1982, and of

its probable cause. At that point he bore the responsibility of inquiring among “legal

communities about whether he . . . was wronged and should take legal action.” Id. In the early



                                                 7
                                                                                             13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 8 of 21                        PageID #: 491




2000s he did consult a lawyer about his potential claims, but still he did not sue. (SMF ¶¶ 47-

49.) Girard’s failure to investigate a known injury with reasonable diligence and to file a timely

claim when we could have done so defeats his argument for tolling under the discovery rule. See

A.Q.C. ex rel. Castillo v. United States, 656 F.3d 135, 141-42 (2nd Cir. 2011) (“An accrual date

that turns on when a plaintiff (or his lawyers) finally decides to take action, rather than when the

plaintiff was sufficiently alerted to the appropriateness of seeking legal advice, would render the

limitations period meaningless.”).

        In Duncan v. Oregon, 2007 WL 789433 (D. Ore. Mar. 14, 2007), plaintiffs who had

alleged sexual abuse by an employee of the Oregon Youth Authority sued the employee and

certain “State Defendants” for failing to prevent the abuse. Like Girard, the Duncan plaintiffs

sought to invoke the federal discovery rule with respect to the State Defendants, arguing that

their “policy of failing to investigate and discipline [the abuser] is separate from the sexual

abuse . . . .” Id. at *4. Like Girard, the Duncan plaintiffs argued that their “awareness of the

sexual abuse does not impute knowledge of the claims against State Defendants” for failing to

discover or prevent the abuse. Id. (“Plaintiffs contend that State Defendants had a policy of

failing to investigate and supervise Boyles [the abuser] and failing to keep records of complaints

against him, thus hiding the information from plaintiffs. This policy did not come to light due to

State Defendants’ efforts to hide it . . . .”).

        The Duncan court rejected the argument that the plaintiffs’ cause of action against the

State Defendants had not accrued under the federal discovery rule until they found out about the

specific ways the State Defendants had failed to discover or prevent their injuries:

        I agree with plaintiffs that State Defendants’ policy of failing to investigate and
        discipline Boyles involves a separate legal interest than the sexual abuse
        committed by Boyles. The damage to plaintiffs, however, occurred when they
        were sexually abused. They were not further damaged if State Defendants covered


                                                  8
                                                                                             13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 9 of 21                       PageID #: 492




       up their knowledge of Boyles’ misconduct with others or if State Defendants
       failed to act to protect plaintiffs. The sexual abuse is the injury which is the basis
       for both the cause of action against Boyles and the cause of action against State
       Defendants. All plaintiffs remember the abuse, none had repressed memories.
       They knew they were abused and they knew Boyles was a state employee. I
       sympathize with plaintiffs’ arguments that they had no one to turn to for help
       because Boyles ruled their lives. Plaintiffs, however, could have spoken to
       teachers, counselors, foster parents, judicial officers, or medical personnel.
Id. *6. Likewise in Plumeau v. Sch. Dist. No. 40 County of Yamhill, the Ninth Circuit held:

       A plaintiff has a duty to use due diligence in an effort to discover the party
       responsible for her injury. The Plumeaus knew the abuse took place during school
       hours and on school property and that the abuser was a school district employee.
       We agree with the district court that these facts were sufficient to apprise the
       Plumeaus of their potential claims against the district for failure to supervise
       [school district employee/abuser] Moore.
130 F.3d 432, 437 (9th Cir. 1997) (citation omitted). This Court should reject Girard’s attempt

to invoke the discovery rule where he knew about his alleged injury and could—with the

exercise of due diligence—have discovered, decades before he did, the basis for his claim that

the City Defendants contributed to his injuries.

       The Court need not decide whether Girard should be held to have had reason to know of

his potential claim against the City and Beaupre in 1982, in the late 1980s or early 1990s, or in

the early 2000s, when he consulted a lawyer and decided not to sue. Whichever date the Court

selects falls more than six years before Girard filed this lawsuit. His section 1983 claim against

the City and Beaupre is therefore time-barred.

               C.      Girard’s claims against the City and Beaupre are time-barred
                       because his underlying claim against Dodd is time-barred.

       Girard’s section 1983 claim against the City and Beaupre is time-barred for yet another

reason: his underlying section 1983 claim against Dodd is time-barred, and the First Circuit has

held that where a section 1983 claim against a police officer is barred by the statute of

limitations, a plaintiff’s supervisory and municipal liability claims against the police chief and


                                                   9
                                                                                                13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 10 of 21                           PageID #: 493




 the municipality based on the conduct of that police officer “also must fail.” Nieves v.

 McSweeney, 241 F.3d 46, 50 (1st Cir. 2001).

           Girard’s section 1983 claim against Dodd is barred by the statute of limitations for the

 same basic reason his claim against the City Defendants is barred: the alleged abused happened

 in the late 1970s and the beginning of the 1980s3 (Am. Compl. ¶ 10); Girard knew he had been

 abused (SMF ¶ 151); and he did not suffer from a mental illness within the meaning of section

 853. Here as in Nieves, because the section 1983 claim against the police officer accused of

 violating the constitutional rights of the plaintiff is barred by the statute of limitations, so are the

 section 1983 claims against the City and Chief Beaupre based on the same underlying conduct.

 241 F.3d at 50; see also Evans v. Avery, 100 F.3d 1033, 1039 (1st Cir. 1996) (section 1983 claim

 against the City of Boston could not succeed because the plaintiff’s claim against the police

 officer defendants accused of committing the underlying constitutional violations was not

 viable); Spencer v. Roche, 659 F.3d 142, 150 (1st Cir. 2011) (“[T]he absence of an anchoring

 constitutional violation dooms the claim that the City failed properly to train the officers.”).

           II.     Dodd was not acting under color of state law.

           “There are two essential elements of an action under section 1983: (i) that the conduct

 complained of has been committed under color of state law, and (ii) that this conduct worked a

 denial of rights secured by the Constitution or laws of the United States.” Martinez v. Colon, 54

 F.3d 980, 984 (1st Cir. 1995) (quotation marks omitted). The “under color of state law”

 requirement goes to the heart of the statute’s purpose, as “[t]he central aim of the Civil Rights

 Act [section 1983] was to provide protection to those persons wronged by the [m]isuse of power,

 possessed by virtue of state law and made possible only because the wrongdoer is clothed with

 the authority of state law.” Owen v. City of Indep., Mo., 445 U.S. 622, 650 (1980) (quotation

 3
     See note 1 supra.

                                                    10
                                                                                                 13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 11 of 21                         PageID #: 494




 marks omitted); see also Wyatt v. Cole, 504 U.S. 158, 161 (1992) (“The purpose of § 1983 is to

 deter state actors from using the badge of their authority to deprive individuals of their federally

 guaranteed rights . . . ”) The under-color-of-law requirement is “a jurisdictional requisite for a

 § 1983 action . . . .” Polk County v. Dodson, 454 U.S. 312, 315 (1981). In short, for a plaintiff

 to prevail on a section 1983 action the conduct complained of must be “fairly attributable to the

 State[.]” Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982) (quotation marks omitted).

        The First Circuit has made clear that “section 1983 is not implicated unless a state actor’s

 conduct occurs in the course of performing an actual or apparent duty of his office, or unless the

 conduct is such that the actor could not have behaved in that way but for the authority of his

 office.” Martinez, 54 F.3d at 986. For a defendant to have acted under color of state law

 requires that they “exercised power possessed by virtue of state law and made possible only

 because the wrongdoer is clothed with the authority of state law.” Id. (quotation marks omitted).

 “Hence, a person acts under color of state law when he abuses the position given to him by the

 State.” Id. (quotation marks omitted). “The key determinant is whether the actor, at the time in

 question, purposes to act in an official capacity or to exercise official responsibilities pursuant to

 state law.” Id. Of crucial importance here, “the acts of state officials ‘in the ambit of their

 personal pursuits’ are not state action.” Id. (quoting Screws v. United States, 325 U.S. 91, 111

 (1945)). That being so, “a policeman’s private conduct, outside the line of duty and unaided by

 any indicia of actual or ostensible state authority, is not conduct occurring under color of state

 law.” Id. at 986-87; see also id. at 987 (“Even though ‘acting under color of law’ includes

 ‘acting under pretense of law’ . . . , there can be no pretense if the challenged conduct is not

 related in some meaningful way either to the officer’s governmental status or to the performance

 of his duties.”). Even “statements by individuals that they are entitled to a special privilege



                                                   11
                                                                                               13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 12 of 21                         PageID #: 495




 because of their official status do not constitute action under color or pretense of state law if the

 asserted privilege lies clearly outside the scope of their official duties.” Parrilla-Burgos v.

 Hernandez-Rivera, 108 F.3d 445, 450 (1st Cir. 1997).

        The question, then, is this: if Dodd committed the acts Girard claims he committed, was

 he “engaged in purely personal pursuits,” or was he “acting under color of state law”? Id. at 987.

 The evidence in the summary judgment record supports only one conclusion: Dodd was engaged

 in purely personal pursuit, and was not acting in his official capacity.

        Stephen Dodd is a gay man who worked at the Biddeford Police Department from 1978

 to 2003. (SMF ¶¶ 130-132.) Dodd never engaged in any sexual activity while on duty and never

 disclosed his sexual orientation to any member of the department. Id. ¶¶ 133-136. Girard first

 met Dodd around 1979. (SMF ¶ 139.) Girard alleges that he began to look at Dodd like a big

 brother or father figure because he provided Girard with clothes, transportation, and occasionally

 alcohol. Id. ¶ 141. Not too long after they met, Girard alleges that he was having trouble at

 home and Dodd offered to have Girard come live with him. Id. ¶ 142. Girard alleges that he

 lived with Dodd on and off, on four or five different occasions spanning over 20 years. Id.

 ¶ 143. Girard kept returning to live with Dodd because he knew Dodd would help him survive.

 Id. ¶ 144. Before a Maine Attorney General Investigator came to Girard’s house in the early

 2000s, only Girard’s brothers knew that Dodd had sexually abused him. Id. ¶ 145.

        The alleged sexual abuse began after Girard moved into Dodd’s apartment. (SMF ¶ 146.)

 Girard alleges the first incident of sexual abuse began with them drinking alcohol in Dodd’s

 living room, and that he later awoke to discover Dodd performing oral sex on him as he lay

 naked on Dodd’s waterbed. Id. ¶ 147. Neither this nor any other acts Girard claims Dodd

 committed (see id. ¶¶ 148-149) have any connection to Dodd’s status as a police officer. Dodd



                                                   12
                                                                                               13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 13 of 21                        PageID #: 496




 did not use Biddeford Police Department crime reports or data bases to access the names of

 minors for the purpose of targeting them for sexual activity. (SMF ¶ 137). Nor did he use Police

 Department equipment to contact any person to engage in a sexual act. (SMF ¶ 138). There is

 no evidence that Dodd did anything that suggested a connection between his personal conduct

 with Girard and his status as a police officer. Girard therefore cannot prove that Dodd acted

 under color of state law, and that the City Defendants are responsible for his actions.

        It is not enough that Girard knew Dodd was a police officer, or even that Dodd may have

 been in uniform or used his police car in connection with the abuse. In Martinez v. Colon, the

 First Circuit held that an on-duty police officer did not act under color of state law when, on duty

 and in uniform, he shot another officer with his police revolver. 54 F.3d 980, 987-88 (1st Cir.

 1995). The Court so held because at the time of the shooting the officer was not performing

 official duties, but instead was “on a singularly personal frolic: tormenting an acquaintance.” Id.

 at 987. The court explained that, “[t]hough on duty and in uniform, [the officer’s] status as a

 police officer simply did not enter into his benighted harassment of his fellow officer. Hazing of

 this sort, though reprehensible, is not action under color or pretense of law.” Id.; see also id. at

 988 (“[P]laintiff has not produced any evidence tending to show that his tormentor, when

 brandishing the firearm, was exercising or purporting to exercise police power. In the absence of

 any additional indicia of state action, we believe that the unauthorized use of a government-issue

 weapon is too attenuated a link to hold together a section 1983 claim.”) (footnote omitted).

 Likewise here, what Girard claims Dodd did was personal conduct engaged in by Dodd outside

 the scope of his official duties that cannot support a section 1983 claim.

        In Roe v. Humke, 128 F.3d 1213, 1214 (8th Cir. 1997), the police officer defendant “met

 eleven-year-old Jane Doe in 1994 while sitting outside the school in his patrol car and in



                                                  13
                                                                                               13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 14 of 21                          PageID #: 497




 uniform. Humke was regularly at the school as part of his duties . . . . He bought her candy and

 sodas and gave her a pen set for Christmas. While he was driving around town in his patrol car,

 he would drive to Doe’s house and talk to Doe from the car. Humke hugged and kissed Doe

 through the window of the patrol car . . . .” Id. at 1214. Despite all that, the court held that the

 officer was not acting under color of state law when he subsequently “took Doe to his farm for

 his own personal pursuits, not for any purpose legitimately or purportedly related to the exercise

 of his responsibilities as a police officer,” and sexually abused her, because “there was no nexus

 between his position as a police officer and his abuse of Doe on the day in question.” Id. at

 1216, 1218; see also id. at 1217 (rejecting argument that, “had Humke not been a police officer,

 the actions of a relative stranger [to Doe] . . . would not have been tolerated,” and rejecting

 argument that “Humke’s credibility was enhanced by virtue of his position as a police officer,”

 because “the knowledge of Humke’s status alone by Doe and her parents is not sufficient to

 convert [his] actions . . . in the pursuit of his private interests into action taken under color of

 state law.”). The same is true here: while Girard may have known that Dodd was a police

 officer, Dodd’s alleged acts against him constitute “personal pursuits” that were not undertaken

 “for any purpose legitimately or purportedly related to the exercise of his responsibilities as a

 police officer.”

         Numerous courts have found that police officers were not acting under color of state law

 because there was an insufficient connection between their misconduct and their official status or

 duties. See Halwani v. Galli, 2000 WL 968219, at *3 (E.D. Pa. July 13, 2000) (on-duty,

 uniformed police officer did not act under color of law because the incident at issue was “one of

 a personal nature” and the officer “did not utilize state authority” or “threaten to arrest” the

 plaintiff); Parrilla-Burgos v. Hernandez-Rivera, 108 F.3d 445, 450-51 (1st Cir. 1997) (police



                                                    14
                                                                                                 13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 15 of 21                       PageID #: 498




 officer on medical leave was not acting under color of state law when he displayed his

 identification, told patrons he was there to keep the peace, and then shot and killed a patron

 during bar fight); Almand v. DeKalb County, 103 F.3d 1510, 1514 (11th Cir. 1997) (police

 officer was not acting under color of state law when he forcibly reentered plaintiff’s apartment

 and raped her, despite the fact that he had “initially gained entry to [the] apartment on the

 pretense of discussing police business”); Haines v. Fisher, 82 F.3d 1503, 1508 (10th Cir. 1996)

 (on-duty police officers who staged a robbery of a convenience store as a practical joke did not

 act under color of law because they did not use state authority to execute their plan); Johnson v.

 Hackett, 284 F. Supp.933, 937 (E.D. Pa 1968) (“It is not alleged that the offer to fight was in any

 way related to the performance of police duties.”). Here too, the nexus between Dodd’s alleged

 sexual conduct toward Girard and his position as a police officer that would be required to

 support a section 1983 claim is nowhere to be found.

         Because Dodd was not acting under color of state law, he did not violate Girard’s

 constitutional rights. In the absence of an underlying constitutional violation, Girard’s section

 1983 claims against the City and Beaupre must also fail. See Ramirez-Lluveras v. Rivera-

 Merced, 759 F.3d 10, 19 (1st Cir. 2014) (“There are a number of clear rules governing

 supervisory liability under § 1983. First, the subordinate’s behavior must have caused a

 constitutional violation . . . .”).

         III.     There is no evidence that the City or Beaupre violated Girard’s
                  constitutional rights.
         Even if Girard could prove an underlying constitutional violation by Dodd, his section

 1983 claims against the City Defendants would still fail, because there is no evidence that the

 First Circuit’s stringent requirements for supervisory liability under section 1983 are met. The

 First Circuit has made clear that “the tort theory of respondeat superior does not allow imposition


                                                  15
                                                                                                 13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 16 of 21                        PageID #: 499




 of supervisory liability under § 1983.” Ramirez-Lluveras, 759 F.3d at 19. “Proof that the

 supervisors were negligent is also insufficient.” Id. “Further, § 1983 liability cannot rest solely

 on a defendant’s position of authority.” Id.

        Instead, it is necessary to show “a strong causal connection between the supervisor’s

 conduct and the constitutional violation.” Id. “[A] supervisor may not be held liable for the

 constitutional violations committed by his or her subordinates, unless there is an affirmative link

 between the behavior of a subordinate and the action or inaction of his supervisor ... such that the

 supervisor’s conduct led inexorably to the constitutional violation.” Feliciano-Hernandez v.

 Pereira-Castillo, 663 F.3d 527, 533 (1st Cir. 2011) (emphasis added) (quotation marks omitted)

 (omissions in original). “In addition, the supervisor must have notice of the unconstitutional

 condition said to lead to the claim.” Ramirez-Lluveras, 759 F.3d at 20. “A plaintiff may prove

 causation by showing a known history of widespread abuse sufficient to alert a supervisor to

 ongoing violations.” Id. at 20 (quotation marks omitted). “However, proof of that sort must

 truly show widespread abuse; isolated instances of unconstitutional activity ordinarily are

 insufficient ... to show deliberate indifference.” Id. (omission in original) (quotation marks

 omitted). The First Circuit has “formulated the deliberate indifference inquiry as a three-part test

 that requires plaintiffs to show: (1) that the officials had knowledge of facts, from which (2) the

 official[s] can draw the inference (3) that a substantial risk of serious harm exists.” Id.

 (quotation marks omitted).

        There is no evidence that, when the sexual abuse at issue in this case is alleged to have

 happened, either Beaupre or the City was on notice that Dodd was violating Girard’s

 constitutional rights—let alone notice of “a known history of widespread abuse”—or that

 Beaupre or the City did anything that “led inexorably” to the violation of Girard’s constitutional



                                                  16
                                                                                               13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 17 of 21                          PageID #: 500




 rights, or did anything that had a “strong causal connection” to the violation of Girard’s

 constitutional rights. Indeed, Beaupre only became the Chief of Police in 1981, the year before

 Girard turned 18. (SMF ¶¶ 2, 11.) While the Complaint offers conclusory allegations that

 Beaupre “was given information prior to Stephen Dodd’s abuse such that he was aware of and/or

 should have been aware that Stephen Dodd and at least one other Biddeford police officer had

 been and were sexually abusing young boys” (Am. Compl. ¶ 1), and that Beaupre “ignored this

 information and failed to prevent the abuse” (id.), there is no actual evidence in the summary

 judgment record to support these conclusory claims. Nor is there evidence to support the claim

 that, at the time Girard was abused, Beaupre engaged in conduct “amounting to deliberate

 indifference” (Am. Compl. ¶ 60) or took “actions and/or inactions” that “were affirmatively

 linked to Officer Dodd’s violation of Girard’s Constitutional rights.” Id. ¶ 61. There is simply

 no evidence that during the years at issue anything happened “to put [Dodd’s] supervisors on

 notice that he presented a substantial, unusually serious, or grave risk” of abusing Girard.

 Ramirez-Lluveras, 759 F.3d at 21.

         Although the First Circuit has declined to “recast the contours of supervisory liability in

 the aftermath of Ashcroft v. Iqbal, 556 U.S. 662 (2009)” (Ramirez-Lluveras, 759 F.3d at 19), in

 the event that the Court does not agree that Girard has failed to provide evidentiary support for

 his supervisory liability claim under the standard articulated in Ramirez-Lluveras, it should grant

 summary judgment for the City Defendants under Iqbal, where the Supreme Court held that

 “[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

 Government-official defendant, through the official’s own individual actions, has violated the

 Constitution.” 556 U.S. at 676 (emphasis added); see also id. at 677 (“[E]ach Government

 official, his or her title notwithstanding, is only liable for his or her own misconduct.”). As just



                                                   17
                                                                                                 13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 18 of 21                          PageID #: 501




 explained, there is no evidence that Beaupre, through his own individual actions, violated

 Girard’s constitutional rights. See Ruiz-Rosa v. Rullan, 485 F.3d 150, 157 (1st Cir. 2007)

 (“While proof of deliberate indifference . . . does not require evidence that the officials were

 aware of the risk of a specific harm, the plaintiff must show that the officials had knowledge of

 facts from which the official[s] can draw the inference that a substantial risk of serious harm

 exists.”) (quotation marks omitted);

         IV.     Beaupre is entitled to qualified immunity.

         “The general rule of qualified immunity is intended to provide government officials with

 the ability reasonably [to] anticipate when their conduct may give rise to liability for damages.”

 Anderson v. Creighton, 483 U.S. 635, 646 (1987) (quotation marks omitted). “Officials are

 entitled to qualified immunity unless (1) the facts that a plaintiff has alleged or shown make out a

 violation of a constitutional right and (2) the right at issue was clearly established at the time of

 [their] alleged misconduct.” Walden v. City of Providence, R.I., 596 F.3d 38, 52 (1st Cir. 2010)

 (quotation marks omitted). The second prong has “two aspects. The first is whether, based on

 the clarity of the law at the time of the alleged civil rights violation, [t]he contours of the

 right . . . [were] sufficiently clear that a reasonable official would understand that what he is

 doing violates that right.” Id. (alterations in original). “The second aspect is whether, based on

 the facts of the particular case, a reasonable defendant would have understood that his conduct

 violated the plaintiffs’ constitutional rights.” Id. (quotation marks omitted). “Summary

 judgment should be granted if the defendant official can establish as a matter of law that a

 reasonable official in her position would have believed that her conduct did not violate clearly

 established law.” Bowen v. City of Manchester, 966 F.2d 13, 16 (1st Cir. 1992). As summarized

 by the First Circuit: “Qualified immunity generally protects all but the plainly incompetent or

 those who knowingly violate the law.” Walden, 596 F.3d at 52.

                                                   18
                                                                                                   13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 19 of 21                       PageID #: 502




        While “the summary judgment standard requires absolute deference to the nonmovant’s

 factual assertions (as long as those assertions are put forward on personal knowledge or

 otherwise documented by materials of evidentiary quality), . . . qualified immunity, when raised

 on summary judgment, demands deference to the reasonable, if mistaken, actions of the

 movant.” Morelli v. Webster, 552 F.3d 12, 18–19 (1st Cir. 2009). “In order to ease this inherent

 tension, we think it wise for courts to cabin these standards and keep them logically distinct, first

 identifying the version of events that best comports with the summary judgment standard and

 then asking whether, given that set of facts, a reasonable officer should have known that his

 actions were unlawful.” Id. at 19. As explained in the previous section, there is no evidence in

 the record that Beaupre did anything unlawful. If the Court does not agree with that conclusion,

 it should rule, at a minimum, that there is no evidence that Beaupre did anything that he knew or

 should have known was unlawful.

        While Dodd’s underlying sexual abuse of Girard may have violated clearly established

 constitutional rights in a way that a reasonable person would have understood, there is no

 evidence of any conduct by Beaupre that did so. There is no evidence that, at any relevant time,

 Beaupre did anything that a reasonable official in his position would have understood to violate

 clearly established law, or that suggests that Beaupre was plainly incompetent or knowingly

 violated the law. Even setting aside the exacting requirements for the imposition of supervisory

 liability under section 1983—including the requirement that Beaupre have done something that

 led inexorably or had a strong causal connection to Dodd’s underlying violation of Girard’s

 constitutional rights (see supra)—there is not even any evidence in the record that Beaupre knew

 anything at all about Dodd’s abuse of Girard when it happened. That being so, there is no

 evidence to support a finding that Beaupre “would have understood that his conduct violated



                                                  19
                                                                                              13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 20 of 21                     PageID #: 503




 [Girard’s] constitutional rights.” Walden, 596 F.3d at 52. Instead, the evidence is that when,

 years later, Beaupre first learned about Dodd sexual misconduct, he initiated an investigation and

 helped put an end to Dodd’s law enforcement career.

        Chief Beaupre first received information about alleged sexual misconduct by Dodd in

 1989. (SMF ¶ 163.) Beaupre directed that the information be given to the district attorney’s

 officer and the Maine Department of Health and Human Services, which then notified the Maine

 State Police. Id. ¶¶ 164-167. By the time the ensuing investigation ended the allegations against

 Dodd had been recanted. Id. ¶ 168. In 2002 Chief Beaupre again received information about

 alleged sexual misconduct by Dodd. Id. ¶ 169. Beaupre had the matter referred to the Office of

 the Maine Attorney General, which conducted an investigation. Id. ¶¶ 170, 174. Beaupre

 welcomed and cooperated with the investigation. Id. ¶¶ 178-180. When the investigation

 concluded with a decision not to prosecute Dodd, Chief Beaupre worked successfully to end

 Dodd’s law enforcement career. Id. ¶¶ 182-196.

        Because there is no evidence that Beaupre did anything that he could reasonably have

 understood to be violating Girard’s constitutional rights, or that he knew or should have known

 was unlawful, he is entitled to qualified immunity.

        V.      Conclusion

        The Court should enter summary judgment in favor of Defendants Roger Beaupre and

 City of Biddeford on Girard’s 42 U.S.C. § 1983 claims because they are barred by the statute of

 limitations; because the underlying conduct Girard alleges was not engaged in under color of

 state law; and because there is no evidence that the City Defendants did anything to violate

 Girard’s constitutional rights. At a minimum, the Court should enter summary judgment in favor

 of Beaupre under the doctrine of qualified immunity.



                                                 20
                                                                                           13945530.1
Case 2:16-cv-00165-LEW Document 134 Filed 04/01/19 Page 21 of 21                PageID #: 504




 DATED at Portland, Maine this 1st day of April 2019



                                    /s/ Timothy J. Bryant_________________________
                                    Timothy J. Bryant, Esq. (Bar No. 7736)
                                    Attorney for Defendant, Roger Beaupre
                                    Preti, Flaherty, Beliveau & Pachios, LLC
                                    One City Center
                                    P. O. Box 9546
                                    Portland, ME 04112-9546
                                    tbryant@preti.com
                                    (207) 791-3000

                                    /s/ Keith R. Jacques
                                    Keith R. Jacques, Esq. (Bar #2962)
                                    Attorney for Defendant, City of Biddeford
                                    Woodman Edmands Danylik Austin Smith
                                    & Jacques, P.A.
                                    234 Main Street
                                    P.O. Box 468
                                    Biddeford, ME 04005
                                    krj@woodedlaw.com
                                    (207) 284-4581




                                             21
                                                                                    13945530.1
